      Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

THOMAS RAY HAYES,

         Plaintiff,

vs.                                           Case No.: 4:19-CV-00097-MW-EMT

MARK S. INCH, et al.,

         Defendants.


DEFENDANT CENTURION OF FLORIDA, LLC’S MOTION TO DISMISS
       AND INCORPORATED MEMORANDUM OF LAW

       Pursuant to Fed. R. Civ. P. 12(b)(6) and Local Rule 7.1, Defendant Centurion

of Florida, LLC (Centurion) moves to dismiss Plaintiff Thomas Hayes’ (Plaintiff)

Amended Complaint based on Plaintiff’s failure to exhaust his administrative

remedies as required by the Prison Litigation Reform Act (PLRA), 42 U.S.C. §

1997e(a) and failure to state a claim upon which relief may be granted.

                   I. FACTS AND PROCEDURAL HISTORY

                               A. Procedural History

       In February 2019, Plaintiff, a pro se litigant incarcerated at all relevant times

at Union Correctional Institution (Union CI), filed his original Complaint in this

matter. (ECF No. 1.) In the Complaint, he asserted claims against a variety of

individuals, including current and former leadership at the Florida Department of
    Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 2 of 13



Corrections (FDC), providers affiliated with Corizon Health, Inc. (Corizon), and

providers and operational personnel (Centurion Individual Defendants) affiliated

with Centurion of Florida, LLC (Centurion). The Centurion Individual Defendants

waived service (ECF Nos. 23–26) and filed a joint answer in August 2019 (ECF No.

38). Subsequently, in February 2020, Plaintiff filed a motion to amend in which he

sought to “cure some deficiencies and streamline the original complaint.” (ECF No.

101 at 2.) In the proposed Amended Complaint, he dropped the individual

defendants with the exception of former FDC Secretary Julie Jones, including all of

the Centurion Individual Defendants, and substituted Corizon and Centurion. (ECF

No. 102.) The Court granted the Motion to Amend and ordered service on Centurion.

(ECF No. 103.) Centurion filed its waiver of service on March 6, 2020, and the Court

set May 5, 2020, as its response deadline. (ECF No. 103.) Therefore, this Motion to

Dismiss is timely filed.

               B. Factual Allegations in the Amended Complaint

      In the Amended Complaint, under 42 U.S.C. § 1983, Plaintiff asserts claims

against Secretary Jones, Corizon, and Centurion for deliberate indifference to his

serious medical need. (ECF No. 102.)

      Plaintiff has been in FDC’s custody and subject to a life sentence since 1976.

(ECF No. 102 ¶ 1.) He claims he was diagnosed with hepatitis-C (HCV) in 2001

(ECF No. 102 ¶¶ 2–3.) He asserts Corizon and Centurion had a custom and practice

                                         2
     Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 3 of 13



of refusing to authorize his HCV treatment. (ECF No. 102 ¶¶ 11–12, 41–42,

respectively.) Under Centurion’s care, which began in 2016 (ECF No. 102 ¶ 41), he

started HCV treatment on March 9, 2018 (ECF No. 102 ¶ 48), which was

successful.1

                            II. LAW AND ANALYSIS

      When considering the evidence and ruling on a motion to dismiss, the Court

must accept the factual allegations set forth in the complaint as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Additionally, the complaint allegations must be

construed in the light most favorable to the plaintiff. Gill as Next Friend of K.C.R.

v. Judd, 941 F.3d 504, 511 (11th Cir. 2019). When a plaintiff proceeds pro se, the

court must liberally construe the allegations. See Haines v. Kerner, 404 U.S. 519,

520-21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).

However, “the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions[,]” which simply “are not entitled

to [an] assumption of truth.” Iqbal, 556 U.S. at 678, 680.

      Though detailed factual allegations are not required, Federal Rule of Civil

Procedure 8(a) demands “more than an unadorned, the-defendant-unlawfully-



1
 In the original Complaint, Plaintiff states he began receiving direct-acting anti-viral
medications (DAA) to treat his HCV on March 9, 2018, which he completed on May
31, 2018. Approximately 3 months later, he states, follow-up testing “indicated that
there was no detectible trace of the virus at that time.” (ECF No. 1 ¶ 35.)
                                           3
     Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 4 of 13



harmed-me accusation.” Id. at 678. Thus, a plaintiff may not rely on “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements.” Gill, 941 F.3d at 511 (quoting Iqbal, 556 U.S. at 678). Rather, the well-

pled allegations must nudge the claim “across the line from conceivable to

plausible.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A plaintiff

must allege “enough facts to state a claim to relief that is plausible on its face.” Id.

       The issue of exhaustion under the PLRA is appropriately raised in a motion

to dismiss and the defense of failure to exhaust should be treated as a matter in

abatement. Bryant v. Rich, 530 F.3d 1368, 1373–75 (11th Cir. 2008). Accordingly,

“evidence may be presented to support or refute a contention that a prisoner has not

exhausted the grievance process.” Joseph v. Gorman, No. 4:11cv34–MP/CWS, 2012

WL 4089012, at *2 n.1 (N.D. Fla. March 12, 2012) (citing Bryant, 530 F.3d at 1374-

75); see also Fullmore v. Pond, No. 3:16–cv–114–J–39PDB, 2016 WL 6778926

(M.D. Fla. Nov. 16, 2016) (granting motion to dismiss for failure to exhaust

supported by external evidence).

                          A. Plaintiff’s Failure to Exhaust

       Plaintiff’s claims against Centurion must be dismissed because Plaintiff failed

to properly exhaust his available administrative remedies regarding those claims

prior to filing suit.

       The PLRA requires prisoners to exhaust all available administrative remedies

                                           4
    Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 5 of 13



before filing a lawsuit in federal court. Jones v. Bock, 549 U.S. 199, 211 (2007);

Alexander v. Hawk, 159 F.3d 1321, 1326 (11th Cir. 1998). The Eleventh Circuit

strictly interprets the PLRA’s exhaustion requirement. Johnson v. Meadows, 418

F.3d 1152, 1155 (11th Cir. 2005) (explaining the PLRA “entirely eliminates judicial

discretion and instead mandates strict exhaustion”). Indeed, failure to exhaust

administrative remedies requires dismissal. Chandler v. Crosby, 379 F.3d 1278,

1286 (11th Cir. 2004).

      Notably, “the PLRA . . . requires proper exhaustion.” Woodford v. Ngo, 548

U.S. 81, 93 (2006). “Proper exhaustion” means a prisoner must grieve his issues in

compliance with the agency’s procedural rules so the agency has a “full and fair

opportunity” to address a prisoner’s issues on the merits. Id. at 90. To accomplish

this, Plaintiff must have completed the administrative process in accordance with the

grievance procedures established by the prison. Id. at 1156. Florida Administrative

Code Section 33-103 sets forth the grievance process applicable to Florida prisoners,

which requires prisoners to: “(1) file an informal grievance with a designated prison

staff member; (2) file a formal grievance with the institution’s warden; and then (3)

submit an appeal to the Secretary of the [Florida Department of Corrections].” Id. at

1211. In certain situations, including alleged emergencies or issues involving

protective management issues, prisoners can skip the first two steps and proceed to

the third by filing a grievance directly with the Secretary of the FDOC. See Fla.

                                         5
    Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 6 of 13



Admin. Code § 33-103.005(1). For medical grievances, an inmate may skip the filing

of an informal grievance and proceed directly to filing a formal grievance. Fla.

Admin. Code ¶ 33-103.005(1). Otherwise, these three steps must be completed

timely and in order. See Fla. Admin. Code § 33-103.011(4); Bracero v. Sec., Fla.

Dept. of Corr., 748 F. App’x 200, 202 (11th Cir. 2018) (explaining three-step

process).

      Here, Plaintiff attaches a single formal grievance (No. 1803-213-199) to the

Amended Complaint. (ECF No. 102 at 25–26.) Plaintiff filed this formal grievance

on March 26, 2018, several weeks after he began HCV treatment. In this grievance,

he asserts FDC and its “contracted health care provider’s inadequate policies and

practices, failure to ‘timely treat’ me with these (DAA’s) direct-acting anti-virals

four years ago, the disease has progressed to irreparable injury and cirrhosis.” (ECF

No. 102 at 26.) As co-defendant Corizon notes in its Motion to Dismiss (ECF No.

116 at 6), in the copy of this grievance Plaintiff attaches to the Amended Complaint,

he redacts the remainder of the grievance form, in which he seeks $500,000 or

release, as opposed to medical care. (ECF No. 1 at 48.) Because Plaintiff was already

receiving HCV treatment, this grievance was denied at the institutional level. (ECF

No. 102 at 25.) Plaintiff then appealed to the FDC Secretary, who denied the appeal.

(ECF No. 102 at 27–29.)

      Plaintiff failed to complete the administrative exhaustion process as required

                                         6
     Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 7 of 13



under the PLRA; this single grievance is inadequate to comply with the

administrative grievance process as required by the Florida administrative code. A

review of this grievance reveals Plaintiff did not properly grieve against Centurion

or seek a remedy which could be addressed through the grievance process. First,

Plaintiff filed this grievance after he was already receiving HCV treatment. (ECF

No. 102 at 26.) Additionally, he seeks a remedy that cannot be provided through the

grievance process: instead of seeking medical care or resolution of any medical

issue, he demands $500,000 in damages or release from incarceration. (ECF No. 1

at 48.) Finally, Plaintiff fails to allege any wrongdoing on behalf of Centurion. In his

formal grievance, he asserts the failure to timely treat his HCV occurred four years

prior to the filing of his grievance. (ECF No. 102 at 26.) Four years prior to the filing

of this grievance, e.g., 2014, Centurion was not FDC’s contracted healthcare

provider. 2 See, e.g., Bracero, 748 Fed. Appx. at 203 (“While the defendants’ records

showed that Bracero filed three direct grievances and appeals in 2016, none of these

addressed the incidents he complained of in the informal grievances.”) For these

reasons, Plaintiff failed to properly exhaust his administrative remedies under the

PLRA. See Toenninges v. Georgia Dept. of Corrections, 600 Fed. Appx. 645, 649

(11th Cir. 2015) (The “critical function of the grievance procedure is [to] provide



2
 Plaintiff does improperly raise allegations against Centurion for the first time in his
appeal to the FDC Secretary. (ECF No. 102 at 27.)
                                           7
    Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 8 of 13



the institution with notice of a problem such that they have an opportunity to address

the problem internally . . . .”) This failure demands dismissal of Plaintiff’s claims

against Centurion. Id. (“[T]he PLRA demands that prisoners complete the

administrative process in accordance with the applicable grievance procedure set by

the prison.”). Additionally, dismissal with prejudice is proper here because no

amendment of the Complaint will cure Plaintiff’s failure to exhaust administrative

remedies before the filing of this lawsuit. Arthur v. JP Morgan Chase Bank, NA,

569 Fed. Appx. 669, 686 (11th Cir. 2014) (citing Ziemba v. Cascade Int’l, Inc., 256

F.3d 1194, 1213 (11th Cir. 2001)).

        B. Failure to State a Claim Upon Which Relief Can Be Granted

      Additionally, and as a separate cause for dismissal, Plaintiff fails to state a

claim upon which relief can be granted. Fed R. Civ. P. 12(b)(6) authorizes a court to

dismiss a plaintiff’s complaint for “failure to state a claim upon which relief can be

granted.” A properly pleaded complaint must contain a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed R. Civ. P. 8(a)(2). To

survive a motion to dismiss for failure to state a claim, a complaint must contain

factual allegations which are “enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atlantic Corp v. Twombly, 550 U.S. 544, 555 (2007). “While

a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

                                          8
    Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 9 of 13



factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement

to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Id. A “the-defendant-unlawfully-harmed-

me accusation” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). “Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” Id. Moreover, while courts hold a pro se complaint to “less stringent

standards than formal pleadings drafted by lawyers” and can construe a pro se

litigant’s complaint “liberally,” Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168

(11th Cir. 2014), a court must not “serve as de facto counsel” or “rewrite an

otherwise deficient pleading in order to sustain an action.” Id. at 1168–69 (quoting

GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998), overruled

on other grounds by Iqbal, 556 U.S. 662).

      Here, Plaintiff makes only the barest of allegations against Centurion.

Essentially, he asserts only a conclusory legal conclusion that Centurion acted with

deliberate indifference to Plaintiff’s serious medical need without more. (ECF No.

102 ¶ 50.) He fails to adequately identify injuries suffered as a result of Centurion’s

purported shortcomings, noting only, “The failure to provide such care condemned

Plaintiff and also other (cHCV) inmates to unnecessary pain, suffering, and to some

even death,” (ECF No. 102 ¶ 52), as well as undetermined “continued pain,

suffering” and “a life-time of monitoring his liver for potential liver cancer in the

                                          9
    Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 10 of 13



future,” due to unidentified “extensive/irreversible damage to Plaintiff’s liver.”

(ECF No. 102 ¶ 56.) He also fails to specifically identify or plead damages suffered

because of Centurion’s alleged actions. Nor does he establish a causal connection

between any custom and policy of Centurion and any injuries or damages suffered.

(ECF No. 102 ¶¶ 41–52.) 3 See, e.g., Coleman v. Peach County, Georgia, No. 5:050-

CV-438 (WDO), 2006 WL 2356111, at *3 (M.D. Ga. 2006) (citing McDowell v.

Brown, 392 F.3d 1283, 1289-90 (11th Cir. 2004)). Plaintiff’s Amended Complaint

is bereft of anything approaching “factual, non-conclusory support of his claim”

against Centurion and constitutes nothing more than a “the-defendant-unlawfully-

harmed me accusation” declared insufficient in Iqbal. 556 U.S. at 677. For these

reasons, Centurion requests the Court dismiss Plaintiff’s Amended Complaint.

                               III. CONCLUSION

      WHEREFORE, Centurion respectfully requests the Court grant this Motion

to Dismiss with prejudice.

      Respectfully submitted this 5th day of May, 2020.

                                      s/Eliot B. Peace
                                      Brian A. Wahl (FBN 95777)
                                      BRADLEY ARANT BOULT CUMMINGS LLP
                                      1819 5th Avenue, N.

3
  His single count against Centurion fares no better and merely recites boilerplate,
conclusory allegations, asserting that Centurion adopted a custom of practice of not
recommending HCV treatment for inmates “in order to shield FDC’s lack of
appropriated funds,” thereby “denying Plaintiff of constitutionally adequate medical
evaluation of his serious medical need.” (ECF No. 102 ¶ 56.)
                                        10
Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 11 of 13



                              Birmingham, AL 35203
                              Tel: (205) 521-8800
                              bwahl@bradley.com

                              Eliot B. Peace (FBN 124805)
                              BRADLEY ARANT BOULT CUMMINGS LLP
                              100 North Tampa Street, Suite 2200
                              Tampa, Florida 33602
                              Tel: (813) 559-5500
                              epeace@bradley.com

                              Counsel for Centurion of Florida, LLC




                                11
    Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 12 of 13



                           Local Rule 7.1 Certificate

      Pursuant to Local Rules 7.1(B)–(D), counsel is not required to confer with
Plaintiff because he is a pro se inmate in custody and because this motion “would
determine the outcome of a case or claim.”

                         Local Rule 7.1(F) Certificate

     Pursuant to Local Rule 7.1(F), counsel certifies this Motion contains 2,320
words.

                                      /s/ Eliot B. Peace
                                      Counsel for Centurion of Florida, LLC




                                       12
    Case 4:19-cv-00097-MW-EMT Document 119 Filed 05/05/20 Page 13 of 13



                         CERTIFICATE OF SERVICE

     I hereby certify that on May 5th, 2020, I filed the foregoing with the Clerk of
Court using the CM/ECF system which will send electronic notification to all
counsel of record, as follows:

      Christopher C. Torres, Esq.
      Anthony D. Johnson, Esq.
      Office of the Attorney General
      PL-01, The Capital
      Tallahassee, FL 32399-1050
      christopher.torres@myfloridalegal.com
      anthony.johnson@myfloridalegal.com
      joann.mrazek@myfloridalegal.com
      steven.holcomb@myfloridalegal.com
      Counsel for Defendant Jones

      Gregg A. Toomey, Esq.
      The Toomey Law Firm LLC
      The Old Robb & Stucky Building
      1625 Hendry Street, Suite 203
      Fort Myers, FL 33901
      gat@thetoomeylawfirm.com
      alr@thetoomeylawfirm.com
      hms@thetoomeylawfirm.com
      Counsel for Defendant Corizon

      and served via U.S. Mail to:

      Thomas Ray Hayes, #053503
      Union Correctional Institution
      P.O. Box 1000
      Raiford, FL 32083
      Pro Se Plaintiff

                                       s/Eliot B. Peace
                                       Counsel for Centurion of Florida, LLC




                                        13
